ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-195, concluding that KEITH A. COSTILL of PENNINGTON, who was admitted to the bar of this State in 1990, should be reprimanded on the basis of his guilty plea to the fourth-degree crime of child abuse and neglect (N.J.S.A. 9:6-1 and 9:6-3), conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on lawyer’s honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that KEITH A. COSTILL is hereby reprimanded; and it is further
*564ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.